Citation Nr: 0714318	
Decision Date: 05/15/07    Archive Date: 06/01/07	

DOCKET NO.  04-12 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated at 50 percent. 

2.  Entitlement to an effective date prior to April 7, 2003, 
for the grant of service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2002 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  PTSD is not shown to be productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood.

2.  An unappealed March 2002 rating decision determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for hearing loss and 
continued the denial of service connection for hearing loss.

3.  A statement from the veteran received on April 7, 2003, 
was construed by the RO as a request to reopen the claim for 
service connection for hearing loss.

4.  A rating decision dated in November 2004 granted service 
connection for bilateral hearing loss, effective April 7, 
2003.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2006).  

2.  The criteria for an effective date prior to April 7, 
2003, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of  letters from the RO to 
the veteran dated in June 2003, May 2005 and March 2006  The 
RO also provided assistance to the veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

Evaluation of PTSD

The veteran essentially contends that the current evaluation 
assigned for his PTSD does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

A rating decision dated in May 1996 granted service 
connection for post-traumatic stress disorder.  That rating 
decision also assigned a 30 percent evaluation under 
Diagnostic Code 9411.  That evaluation remained in effect 
until the March 2002 rating decision currently on appeal 
increased that evaluation from 30 percent to 50 percent.

Under Diagnostic Code 9411, the currently assigned 50 percent 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

The next higher 70 percent evaluation contemplates evidence 
that demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Lastly, a 100 percent evaluation is for assignment under 
Diagnostic Code 9411 with evidence of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

In evaluating psychiatric disabilities, the VA has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 226, 267 (1996) (citing DMS-IV).  GAF 
scores ranging between 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).


The evidence for consideration in evaluating the severity of 
the veteran's PTSD consists primarily of VA medical records, 
including the reports of VA examinations afforded the veteran 
specifically to assess the severity of his disability.  
However, after reviewing this evidence, the Board finds that 
the veteran does not more nearly meet the criteria for the 
next higher 70 percent evaluation for his PTSD.  
Specifically, the evidence does not demonstrate the criteria 
contemplated for the next higher 70 percent evaluation, such 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spacial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
a work or work like setting, or an inability to establish and 
maintain effective relationships.  Nor does the evidence 
reflect any other symptomatology or opinions that would 
support the veteran's contention that his disability is more 
severe than currently evaluated.  

At the time of the February 2002 examination the veteran 
reported that he did not sleep well at night and that he 
experienced flashbacks of his combat experiences.  On mental 
examination the veteran was described as alert and oriented 
times three and well developed, well nourished, and neatly 
and casually dressed.  The veteran made good eye contact and 
was cooperative in no apparent distress.  While the veteran's 
affect was blunted and his mood was anxious, his speech was 
clear, coherent, goal-directed and unpressured.  There was no 
suicidal or homicidal ideations and no auditory or visual 
hallucinations or delusions.  Insight was described as fair 
as was his judgment.  Following the examination the diagnosis 
was of post-traumatic stress disorder of moderate severity 
and the examiner assigned a Global Assessment of Functioning 
(GAF) score of 50 to 55.

Subsequently dated VA outpatient treatment records do not 
contain significantly different findings than reported at the 
time of the February 2002 VA examination.  For example, a 
December 2002 outpatient treatment record noted that the 
veteran was dressed in casual clothes and had no involuntary 
movements.  He was cooperative and his speech was normal in 
rate and rhythm.  While the veteran's mood was depressed and 
his affect was restricted, he again denied suicidal or 
homicidal ideas or plans and the examiner noted that there 
were no major cognitive changes.  Insight and judgment were 
described as fair.  The assessment was of PTSD.  The examiner 
noted that the veteran was currently under stress due to the 
illness of his wife and financial difficulties.  The GAF 
assigned following the examination was 60.  

The veteran was afforded an additional VA psychiatric 
examination in December 2005.  Similar clinical findings were 
reported as were reported at the time of the earlier February 
2002 VA examination.  Following the examination the diagnosis 
was of post-traumatic stress disorder of moderate to severe 
intensity.  The Global Assessment of Functioning score was 
50.  Subsequently dated VA outpatient treatment records 
showed GAF scores ranging from 50 to 60.  

The preponderance of the evidence is against the claim for an 
increased rating - the currently assigned 50 percent 
evaluation accurately reflects the veteran's overall 
disability.  In particular, the veteran's disability has been 
described of no more than moderate to severe in degree, and 
the GAF scores, which have been adopted by the VA are 
reflective of between moderate and serious impairment, which 
the Board finds is consistent with the currently assigned 50 
percent evaluation, and the veteran's disorder does not meet 
any of the schedular criteria contemplated for the next 
higher 70 percent evaluation.  Accordingly, an evaluation in 
excess of 50 percent for PTSD is not warranted.


Effective Date for Service Connection
For Hearing Loss

The veteran contends that he should be entitled to an earlier 
effective date, at least based on his December 2001 claim.  
The veteran reports that he was initially granted a 10 
percent evaluation for his ears upon discharge and that this 
was taken away from him when he was unable to report for a VA 
examination in New Jersey after he had relocated to the State 
of Washington.  The veteran also relates that at the time of 
the decision concerning his December 2001 claim his wife was 
ill and he did not appeal that decision.

The veteran's February 1946 application for VA benefits 
contains no reference to any claim regarding his ears.  
Nevertheless, a May 1946 rating decision granted service 
connection for bilateral fungus of the ears based on a review 
of the service medical records.  A 10 percent evaluation was 
assigned.  In May 1947 the veteran was afforded a VA 
examination in Wilkes-Barre, Pennsylvania, and following that 
examination his disability evaluation was reduced from 10 
percent to noncompensable.  However, after the submission of 
additional medical evidence the 10 percent evaluation was 
restored by an October 1947 rating decision.  Further review 
discloses that the veteran was afforded a VA examination in 
Seattle, Washington in December 1948, following which the 10 
percent evaluation assigned for the bilateral fungus of the 
ears was reduced to noncompensable.  That noncompensable 
evaluation has remained in effect since that time.  With 
respect to the veteran's claims for service connection for 
hearing loss, the record reflects that a June 1998 rating 
decision considered and denied a claim from the veteran for 
bilateral hearing loss.  The veteran was notified of that 
determination and of his appellate rights but did not appeal 
that decision.  

The next reference to hearing loss made by the veteran is 
contained in a statement dated in August 2001 in which he 
requested increased compensation for hearing loss.  Further 
reference was made to medical records concerning his hearing 
loss in a December 2001 statement from the veteran.  In a 
rating decision dated in March 2002, the RO determined that 
new and material evidence to reopen a claim for service 
connection had not been submitted and continued to the denial 
of service connection.  The veteran was notified of that 
decision and of his appellate rights but did not appeal that 
March 2002 decision concerning his hearing loss, but did 
submit a Notice of Disagreement concerning one issue 
addressed by the March 2002 rating decision, specifically the 
evaluation assigned for his PTSD.  Since the veteran did not 
file a Notice of Disagreement with respect to the denial of 
service connection for hearing loss accomplished by the March 
2002 rating decision, that decision is final.  

More than one year later, on April 7, 2003, the RO received a 
statement from the veteran in which he again made reference 
to evidence relating to hearing loss.  The RO construed this 
as a claim to reopen the previously denied claim for service 
connection for PTSD, and after subsequent development, a 
rating decision dated in November 2004 granted service 
connection for bilateral hearing loss effective April 7, 
2003.  

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  Any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by the VA, from a claimant, his or her duly 
authorized representative, a Member of Congress or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
the receipt of an application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Furthermore, the effective date based on 
the submission of new and material evidence received after a 
final disallowance is the date of receipt of a new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

Assignment of April 7, 2003, as the effective date for the 
grant of service connection for bilateral hearing loss is 
correct.  That claim represented the first claim for service 
connection for hearing loss received by the RO following the 
March 2002 rating decision which denied serviced connection 
for bilateral hearing loss that became final when the veteran 
did not appeal that decision.  

Since the claim allowed by the RO was a reopened claim, the 
effective date based on the submission of new and material 
evidence received after a final disallowance is the date of a 
new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (q) (1) 
(ii).  It is settled law that the effective date for the 
grant of service connection following a final decision is the 
date of the reopened claim.  See Sears v. Principi, 16 Vet. 
App. 244, 248 (2002) ("the Court thus holds that the 
effective date statute, 38 U.S.C.A. § 5110 (a), is clear on 
its face with respect to granting an effective date for the 
award of VA periodic monthly benefits no earlier than the 
date that the claim for reopening was filed.")  

Therefore, since the April 7, 2003, statement from the 
veteran represented the earliest reference to hearing loss 
following the final March 2002 decision, the effective date 
was correctly established as April 7, 2003.  There is simply 
no evidence on file that can be construed as an informal or 
formal claim, or a request to reopen a claim prior to April 
7, 2003.  As such, the veteran's claim for an effective date 
prior to April 7, 2003, is not established.


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.

An effective date prior to April 7, 2003, for the grant of 
service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


